Citation Nr: 1613570	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-42 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for residual headaches of a traumatic brain injury (TBI).

2.  Whether new and material evidence has been received to reopen service connection for early dementia with cognitive decline and insomnia, and sleep apnea, as secondary to service-connected TBI residuals.

3.  Entitlement to service connection for anxiety disorder and hypersomnia as secondary to service-connected TBI residuals.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, November 2014, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, in the April 2008 claim for an increased rating for residual headaches of a TBI, the Veteran explicitly indicated that the residual headaches have gotten worse.  Since then, the Veteran has raised additional claims for conditions, which he attributes to TBI residuals.  During the course of the instant appeal (an increased rating for residuals headaches of a TBI), the RO has separately adjudicated and denied the Veteran's claims (early dementia with cognitive decline and insomnia, and sleep apnea, as secondary to service-connected TBI residuals, and service connection for anxiety disorder and hypersomnia as secondary to service-connected TBI residuals).  These claims are addressed in the Remand section below.  To be clear, the issue adjudicated below is limited to the rating of residual headaches of a TBI.

Pursuant to an April 2010 Notice of Disagreement, the Veteran was provided a Statement of the Case in July 2011 regarding the issue of a higher initial rating for service-connected depressive disorder as secondary to the TBI residuals.  The Veteran did not perfect the appeal with a timely Substantive Appeal for a higher initial rating for service-connected depressive disorder as secondary to the TBI residuals; therefore, that issue is not in appellate status, and is not before the Board.

In September 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the September 2014 Board Remand is included in the Duties to Notify and Assist section below.

The issues of whether new and material evidence has been received to reopen service connection for early dementia with cognitive decline and insomnia, and sleep apnea, as secondary to service-connected TBI residuals, and service connection for anxiety disorder and hypersomnia as secondary to service-connected TBI residuals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's TBI residuals resulted in subjective complaints of headaches.

2.  Since October 23, 2008, the Veteran's TBI headache residuals have not resulted in prostrating attacks occurring on an average of once a month over the last several months.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for an increased rating in excess of 10 percent for service-connected residual headaches of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008).

2.  From October 23, 2008, forward, the criteria for an increased rating in excess of 10 percent for service-connected residual headaches of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 4.124a, Diagnostic Code 8045, 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, concerning the appeal for an increased disability rating for residual headaches of a TBI, the RO provided a timely notice letter to the Veteran in May 2008.  The letter notified the Veteran of what information and evidence should be submitted to substantiate a claim for an increased rating.  Additionally, the May 2008 letter provided the general criteria for the assignment of an effective date and initial rating.  

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements.

The Veteran underwent VA examinations in July 2008 and October 2014 (pursuant to the September 2014 Board Remand) to assist in determining the current severity of the service-connected residual headaches of a TBI.  Stegall, 11 Vet. App. at 268.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated below.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes related to the service-connected residual headaches of a TBI.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of an increased rating for residual headaches of a TBI has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue adjudicated herein.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal.

Increased Rating for Residual Headaches of a TBI

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected residual headaches of a TBI is evaluated as 10 percent disabling, effective August 16, 1994, under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304.  See 38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008).  

The criteria for evaluating a TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See also 38 C.F.R. § 4.124a, Note (5).  Note (5) to § 4.124a also states that a Veteran may request review under the new regulations and a rating under the revised criteria will not have an effective date prior to October 23, 2008.

The rating criteria in effect prior to October 23, 2008 provide that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma).  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008).

Effective October 23, 2008, the revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

As discussed above, while the Veteran has claimed that other symptoms and conditions are residuals of a TBI, these issues (early dementia with cognitive decline, insomnia, sleep apnea, anxiety disorder, and hypersomnia) are addressed in the Remand section below.  Indeed, in the April 2008 claim for an increased rating, the Veteran indicated that the residual headaches of a TBI had worsened.  At that time, he did not mention any additional TBI residuals and effectively limited the claim to an increased rating for residual headaches of a TBI.  Given that the RO has separately adjudicated these additional issues (early dementia with cognitive decline, insomnia, sleep apnea, anxiety disorder, and hypersomnia), and the Veteran has initiated separate appeals as to these issues, the appeal adjudicated in the instant decision is limited to an increased rating of the residual headaches of a TBI.  The remaining issues (early dementia with cognitive decline, insomnia, sleep apnea, anxiety disorder, and hypersomnia) are addressed in the Remand section below.

Increased Rating for Residual Headaches of a TBI prior to October 23, 2008

The Veteran contends that the service-connected residual headaches of a TBI have worsened.  See April 2008 Claim.  In a July 2008 VA examination report, the Veteran reported that he has non-prostrating, intermittent headaches that start at the crown of his head and his mostly a deep aching pain not associated with photophobia, phonophobia, or nausea.  VA treatment records prior to October 23, 2008 also reflect complaints of, and treatment for, headaches.  Such subjective symptoms (headaches) are consistent with no more than the assigned 10 percent rating for evaluating brain disease due to trauma pursuant to Diagnostic Code 8045-9304 in effect prior to October 2008.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008).  Here, prior to October 23, 2008, multi-infarct dementia associated with brain trauma is not demonstrated.  The governing criteria provided that, absent a diagnosis of multi-infarct dementia associated with brain trauma, purely subjective complaints - such as headaches in the instant case - symptomatic of the brain trauma warrant no more than the 10 percent rating assigned.  Id.

For these reasons, the Board finds that, for the increased rating period prior to October 23, 2008, the criteria for a schedular rating under Diagnostic Code 8045-9304 in excess of 10 percent for residual headaches of a TBI have not been met or more nearly approximated.  Id.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Increased Rating for Residual Headaches of a TBI from October 23, 2008, Forward

As discussed above, the rating criteria for TBI was amended, effective October 23, 2008.  Per the new TBI criteria, Diagnostic Code 8045 provides that, any residual with a distinct diagnosis must be rated separately, to include migraine headaches, even if the diagnosis is based on subjective symptoms.

The Board finds that the Veteran's residual headaches of a TBI have been distinctly diagnosed as chronic headaches and are analogous to migraine headaches, which is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraines are evaluated as follows: a non-compensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In October 2014, the Veteran was afforded another VA examination pursuant to the September 2014 Board Remand.  At that time, the Veteran reported having headache pain on both sides of the head with sensitivity to light and sensitivity to sound.  These symptoms, however, did not result in characteristic prostrating attacks of any duration.  In addition, while copious VA treatment records reveal complaints of, and treatment for, chronic headaches, the records do not indicate that the headaches resulted in prostrating attacks.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an increased rating in excess of 10 percent for residual headaches of a TBI from October 23, 2008, forward.  Regarding the Veteran's symptoms and complaints, the Board finds that they do not more nearly approximate characteristic prostrating attacks averaging one once a month over the last several months (required for the higher 30 percent rating).  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence of record supports the conclusion that the Veteran is not entitled to an increased rating during any time within the increased rating period on appeal from October 23, 2008.  For these reasons, the Board finds that an increased rating in excess of 10 percent for residual headaches of a TBI is not warranted from October 23, 2008, forward.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds all that the symptomatology and impairment caused by the Veteran's service-connected residual headaches of a TBI are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Codes 8045 and 8100 for rating TBI, with consideration of the old and revised TBI rating criteria, specifically contemplate the level of severity caused by the service-connected residual headaches of a TBI.  Specifically, under the old criteria of Diagnostic Code 8045, purely subjective complaints, such as headaches, are explicitly addressed.  Under the revised criteria of Diagnostic Code 8045, a distinctly diagnosed residual, such as chronic headaches, is rated under Diagnostic Code 8100 (for migraines) regardless of whether the diagnosis is based on subjective symptoms (such as head pain).  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  To the extent that headaches were accompanied by sensitivity to light and sound, and some lightheadedness, these symptoms have been considered in the ratings assigned under Diagnostic Code 8100.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected residual headaches of a TBI are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with residual headaches of a TBI, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of TDIU, and that decision has become final.  By way of history, in April 2014, the Veteran filed a claim for entitlement to a TDIU.  In a November 2014 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not initiate an appeal with a timely Notice of Disagreement.  Additionally, no new and material evidence regarding unemployability was received by VA within one year of the mailing of the November 2014 notice of the November 2014 rating decision denying a TDIU.  See 38 C.F.R. § 3.156(b) (2015) (finality may also be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  Specifically, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  As such, the November 2014 rating decision denial of a TDIU became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2015).  The Board finds that the Veteran has not alleged CUE in this case regarding the November 2014 rating decision denial of a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the November 2014 rating decision denying a TDIU.  

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of a TDIU (in November 2014).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher initial rating when new evidence was submitted within one year of the RO's decision assigning an initial rating for the underlying disability, a question not at issue in this decision because of the finality of the November 2014 TDIU rating decision.  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case, the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  Accordingly, the issue of entitlement to a TDIU for the period prior to November 2014 is not presently before the Board because the November 2014 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE in that decision.

The holding in Rice does not extend to override finality of the November 2014 final denial of a TDIU, both for the reasons stated distinguishing this case from Rice, and because, since the Court issued the Rice decision in 2009, the Court has not issued a precedential decision extending the generalized principle of attachment of a TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying a TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 20.1103 (2015); 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400(o) (2015) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for a TDIU has been raised subsequent to the November 2014 final rating decision denial of a TDIU (issued in November 2014).  As a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for a TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities, and reopening of the claim based on new and material evidence (38 C.F.R. § 3.156 (2015)) is not required.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  

Nevertheless, because there has been a prior final rating decision denial of a TDIU in this case, a claim for increase is required to obtain readjudication of the issue of a TDIU, just as a new claim for increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  Any informal claim, including statements of the Veteran liberally construed, following the final November 2014 rating decision may serve as a new claim for a TDIU (increase), and may reattach during the still pending rating issue that is on appeal.  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155 (2015).

Further, notwithstanding the general pronouncement in Rice that a TDIU is not a freestanding claim, a veteran in fact can raise a freestanding TDIU claim by claiming a TDIU, formally or informally, when no rating issue is claimed or on appeal.  A claim for a TDIU is not necessarily a claim for increased rating, but could simply be a claim for a TDIU based on total occupational impairment due to the service-connected disabilities as currently rated.  Following a prior final denial of a TDIU, VA will look to both the evidence suggestive of unemployability, as well as the Veteran's statements, for intent to refile a TDIU claim.

In this case, neither the Veteran nor the evidence of record has reasonably raised a new informal or formal claim for a TDIU during the rating period from November 2014.  See 38 C.F.R. § 3.157(b)(1) (2015) (providing for informal claims for increase that arise during medical treatment or hospitalization); 38 C.F.R. § 3.155(a) (2015) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought").  The Veteran has not contended that he is unemployed because of his service-connected disabilities at any point since November 2014 and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case, including for the remaining period from November 2014 following the November 2014 final rating decision denying a TDIU, because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities since the November 2014 final rating decision denial of a TDIU.


ORDER

An increased disability rating in excess of 10 percent for residual headaches of a TBI is denied.


REMAND

In a November 2014 rating decision, the RO denied service connection for anxiety disorder as secondary to the service-connected TBI residuals.  A February 2015 rating decision denied reopening the claims of service connection for early dementia with cognitive decline and insomnia, sleep apnea, anxiety disorder, and hypersomnia as secondary to the service-connected TBI residuals.  In this regard, while the RO categorized the issue as reopening service connection for early dementia with cognitive decline and insomnia, sleep apnea, anxiety disorder, and hypersomnia, there is no prior final denial as to the issues of service connection for anxiety disorder and hypersomnia; those issues (anxiety disorder and hypersomnia) are claims of service connection.  In a March 2015 submission (via VA Form 21-0958), the Veteran expressed disagreement with the February 2015 rating decision, specifically, with the denial of service connection and reopening the claims for service connection.  The appeal of whether new and material evidence has been received to reopen service connection for early dementia with cognitive decline and insomnia, and sleep apnea, as secondary to service-connected TBI residuals, and service connection for anxiety disorder and hypersomnia as secondary to service-connected TBI residuals should be remanded to allow the RO to provide a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of whether new and material evidence has been received to reopen service connection for early dementia with cognitive decline and insomnia, and sleep apnea, as secondary to service-connected TBI residuals, and service connection for anxiety disorder and hypersomnia as secondary to service-connected TBI residuals are REMANDED for the following actions:

Provide a Statement of the Case as to the issues of 
1) whether new and material evidence has been received to reopen service connection for early dementia with cognitive decline and insomnia, and sleep apnea, as secondary to service-connected TBI residuals; and 
2) service connection for anxiety disorder and hypersomnia as secondary to service-connected TBI residuals.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


